Citation Nr: 0504501	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-17 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an extension of a temporary total disability 
rating beyond September 30, 2002, pursuant to 38 C.F.R. § 
4.30, for a period of convalescence, following surgery to 
treat his service-connected disc disease at L4-L5 and L5-S1 
with bilateral associated radiculopathy (low back 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted entitlement to a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 from August 21 to September 30, 2002; the veteran has 
challenged the RO denial of an extension of these benefits, 
and he has perfected a timely appeal of this determination to 
the Board.

In November 2004, the veteran, accompanied by his 
representative, testified at a hearing conducted via 
videoconference before the undersigned Veterans Law Judge 
(formerly known as a Member of the Board).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts, in essence, that he is entitled to a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 beyond September 30, 2002, due to his August 21, 2002, 
back surgery.  In support, he cites a February 2003 statement 
by his former treating physician, Dr. Charles H. Hughes, who 
performed the surgery; in that statement, Dr. Hughes reported 
that the veteran would be "out of work" for "at least six 
months" to recover from his back and shoulder surgeries.  

In this regard, the Board observes that the veteran underwent 
left shoulder surgery in January 2003, which was also 
performed by Dr. Hughes; however, the Board notes that 
service connection for left shoulder disability has neither 
been claimed nor established.

During the November 2004 hearing, the veteran testified that 
despite several attempts, he has been unable to obtain an 
updated statement from Dr. Hughes; in a June 2003 letter, the 
RO requested that he do so.

In light of the foregoing, the Board finds that additional 
development is required to determine whether entitlement to 
an extension beyond September 30, 2002, for a temporary total 
disability rating based on convalescence pursuant to 38 
C.F.R. § 4.30, is warranted.  Accordingly, this matter must 
be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated the veteran for his service-
connected low back disability since 
August 2002.  This must specifically 
include any records of his care by Dr. 
Charles H. Hughes, whom the veteran 
reports has relocated to Charleston, 
South Carolina.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After the above evidence has been 
obtained, the RO should schedule the 
veteran for an appropriate VA examination 
to determine the nature and severity of 
his service-connected low back 
disability.  The claims folder must be 
sent to and reviewed the examiner.  
Thereafter, based on his or her review of 
the clinical records pertaining to the 
back surgery performed on August 21, 
2002, the results of the examination, and 
a complete review the claims file, the 
examiner is requested to address the 
following questions:  Has the veteran 
recovered from the surgical procedure 
performed on August 21, 2002?

(i).  If the answer is "yes," please specify how 
long of a period of convalescence was needed for 
the veteran's recovery following the August 21, 
2002, surgery.
(ii).  If the answer is "no," please 
specify how long of a period of 
convalescence is needed for the veteran 
to recover from the August 21, 2002, 
surgery.

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


